            Case 2:16-cr-00172-TOR        ECF No. 90        filed 09/01/21     PageID.315 Page 1 of 2
 PROB 12C                                                                           Report Date: September 1, 2021
(6/16)

                                       United States District Court                      FILED IN THE
                                                                                     U.S. DISTRICT COURT
                                                                               EASTERN DISTRICT OF WASHINGTON
                                                       for the
                                                                                Sep 01, 2021
                                        Eastern District of Washington              SEAN F. MCAVOY, CLERK


                    Petition for Warrant or Summons for Offender Under Supervision


 Name of Offender: Andre New Moon Abrahamson                 Case Number: 0980 2:16CR00172-TOR-1
 Address of Offender:                                  Wellpinit, Washington 99040
 Name of Sentencing Judicial Officer: The Honorable Wm. Fremming Nielsen, Senior U.S. District Judge
 Name of Supervising Judicial Officer: The Honorable Thomas O. Rice, U.S. District Judge
 Date of Original Sentence: May 17, 2017
 Original Offense:          Crime on Indian Reservation - Assault Resulting in Substantial Bodily Injury
                            18 U.S.C. §§ 113(a)(7) and 1153
 Original Sentence:         Prison - 36 months               Type of Supervision: Supervised Release
                            TSR - 36 months

 Revocation Sentence:       Prison - 14 months
 (July 6, 2021)             TSR - 22 months
 Asst. U.S. Attorney:       Richard Barker                   Date Supervision Commenced: July 21, 2021
 Defense Attorney:          Colin G. Prince                 Date Supervision Expires: May 20, 2023


                                          PETITIONING THE COURT

To incorporate the violation(s) contained in this petition in future proceedings with the violation(s) previously
reported to the Court on 08/12/2021.

The probation officer believes that the offender has violated the following condition(s) of supervision:


Violation Number        Nature of Noncompliance

             4          Special Condition # 1: You must not communicate, or otherwise interact, with ALM, either
                        directly or through someone else, without first obtaining the permission of the probation
                        officer. You must not enter the premises or loiter within 1000 feet of the victim’s residence
                        or place of employment.

                        Supporting Evidence: It is alleged that Mr. Abrahamson violated his terms of supervised
                        release by communicating and/or interacting with ALM in July and August 2021.

                        On July 27, 2021, Mr. Abrahamson participated in a supervision intake at the U.S. Probation
                        Office. On that date, the mandatory, standard, and special conditions of supervised release
                        were reviewed. Mr. Abrahamson signed a copy of the conditions of supervision
                        acknowledging an understanding of his conditions.
      Case 2:16-cr-00172-TOR             ECF No. 90        filed 09/01/21      PageID.316 Page 2 of 2
Prob12C
Re: Abrahamson, Andre New Moon
September 1, 2021
Page 2

                       On August 31, 2021, the undersigned received and reviewed an order from a custodianship
                       hearing that took place in the Tribal Court of the Spokane Tribe of Indians on August 31,
                       2021. The order noted that a minor child informed a case worker with the Spokane Tribe of
                       Indians of Children and Family Services (Tribal DCFS) that Mr. Abrahamson had recently
                       stayed overnight at ALM’s residence, approximately 10 times.

                       After reviewing the custodianship order on August 31, 2021, the undersigned contacted the
                       assigned Tribal DCFS case worker and she confirmed that the minor had informed her Mr.
                       Abrahamson had been to ALM’s residence with ALM present since his release on July 21,
                       2021, up until he entered into inpatient treatment on August 11, 2021. After speaking with
                       the Tribal DCFS caseworker, the undersigned spoke with Mr. Abrahamson via telephone and
                       inquired about his contact with ALM. While initially being evasive, Mr. Abrahamson
                       eventually admitted to being in contact and communicating with ALM since his term of
                       supervised release commenced.

The U.S. Probation Office respectfully recommends the Court to incorporate the violation(s) contained in this petition
in future proceedings with the violation(s) previously reported to the Court.

                                          I declare under penalty of perjury that the foregoing is true and correct.
                                                            Executed on:      09/01/2021
                                                                              s/Jonathan C. Bot
                                                                              Jonathan C. Bot
                                                                              U.S. Probation Officer


 THE COURT ORDERS
 [ ]   No Action
 [ ]   The Issuance of a Warrant
 [ ]   The Issuance of a Summons
 [X]   The incorporation of the violation(s) contained in this petition
       with the other violations pending before the Court.
 [ ]   Defendant to appear before the Judge assigned to the case.
 [X]   Defendant to appear before the Magistrate Judge.
 [ ]   Other

                                                                              Thomas O. Rice
                                                                              United States District Judge
                                                                              September 1, 2021
                                                                              Date
